Curia, per
Earle, J.
It can hardly be necessary to say, that it was not only incumbent on the plaintiff to prove a demand against the defendant, but to prove his right to sue upon it. What would have been the proper evidence of the clerk’s appointment, we shall not undertake to prescribe; it is too clear to require any discussion, that the evidence offered was wholly incompetent and insufficient. The proceedings of a court of record should be authenticated by something more than the certificate of the clerk, even if proved to be genuine, unless the contrary is provided by law. And no provision of ihe kind has been brought to our view in the bankrupt Act. Motion refused.
Richardson, O’Neall, Evans, Butler, and Wardlaw, JJ. concurred.